 Case 2:19-cv-00466-RGD-LRL Document 52 Filed 03/25/20 Page 1 of 3 PageID# 604



                                   UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                                  Norfolk Division




 APPOTRONICS CORPORATION LTD.,

                             Plaintiff,
          V.                                                                        Civil Action No:2:19cv466

 DELTA ELECTRONICS,INC.,

                             Defendant.




                                                       ORDER

          Before the Court is Defendant Delta Electronics, Inc.'s("Defendant") Emergency Motion

 to Stay/Continue, ECF No. 49. Plaintiff filed an opposition, ECF No. 50, and Defendant filed a

 reply, ECF No. 51. As such, this motion is ripe for consideration.

          Defendant's Emergency Motion to Stay/Continue arises from the outbreak of the

 coronavirus ("COVID-19"), which this Court has recognized as a global pandemic requiring
 significant changes to this Court's dockets. See E.D.V.A General Order Nos. 2020-01,2020-02,

 2020-03, 2020-04, 2020-05, 2020-06, 2020-07. Defendant requests a stay of the case, or

 alternatively, a 90-day extension for all remaining case deadlines, in light of heavy restrictions on
 travel and quarantines throughout the United States and abroad. ECF No.49 at 1-2. Significantly,
 Defendant notes that nine ofthe witnesses in this case are located in China or Taiwan,and the one

 United States witness is located in San Francisco'—^all areas significantly affected by COVID-19.
Id. at 3; ECF No. 51 at 3. Under these circumstances. Defendant argues that depositions in this


'The Court recognizes that Plaintiff is unaware of any witnesses noticed for a deposition in San Francisco (see ECF
 No. 50 at 4, n. 3), however that is not the subject of this motion and the Court will consider the possibility ofsuch a
 witness for the purposes ofthis motion.

                                                           1
Case 2:19-cv-00466-RGD-LRL Document 52 Filed 03/25/20 Page 2 of 3 PageID# 605



case are virtually impossible. Id.

       Plaintiff agrees that some extension in this case is necessary but argues that both a stay and

a 90-day extension would be unnecessary and unreasonable given the present uncertainty

regarding COVID-19. ECF No. 50 at 1-3. Instead, Plaintiff argues that a 30-day extension for

fact discovery and an extension ofthe dates ofexpert discovery is more reasonable here.

       Based on these circumstances as they currently exist, the Court finds that the 30-day

extension proposed by Plaintiff is appropriate. The predicaments presented by COVID-19 are

everchanging,and unpredictable,and in light ofsuch. Courts must be diligent in managing dockets

to ensure cases do not remain stagnant. However, the Court is sympathetic to Defendant's

predicament, and if circumstances require an additional extension. Defendant may file another

Motion requesting reliefto address its concerns. Accordingly,the deadlines in this are adjusted as

follows:


 Identification ofExpert Witnesses                 May 15,2020

 Close ofFact Discovery                           June 5,2020

 Opening Expert Reports                           June 15,2020

 Rebuttal Expert Reports                          June 26,2020

 Reply Expert Reports                             July 3,2020

 Close ofExpert Discovery                         July 15,2020

 Motions for Summary Judgement                    July 20,2020


       All other deadlines as set forth in the Court's Rule 16(b) Scheduling Order, ECF No. 34,

shall remain the same. Thus,for good cause shown. Defendant's Motion to Stay/Continue, ECF

No.48,is GRANTED IN PART.
Case 2:19-cv-00466-RGD-LRL Document 52 Filed 03/25/20 Page 3 of 3 PageID# 606



       The Clerk is DIRECTED to forward a copy ofthis Order to all counsel of record.

       It is so ORDERED.




                                                   —      Lawrence R. Leonard
                                                     United States Magistrate Judge
Norfolk, Virginia
March 25,2020
